EXHIBIT 10.01 WILLIAMS CONTROLS, INC. RESTATED 1 This Williams Controls, Inc. Restated 1993 Stock Option Plan (this "Plan") is intended to encourage stock ownership by employees, officers and directors (whether or not they are employees) of and consultants to Williams Controls, Inc. (the "Corporation"), its divisions, Subsidiary corporations and Parent corporations, so that they may acquire or increase their proprietary interest in the Corporation, which will enable the Corporation to (i)induce qualified persons to become employees, officers or directors of, or consultants to, the Corporation; (ii)reward employees, directors, and consultants for past services to the Corporation; and (iii)encourage such persons to remain in the employ of, or associated with, the Corporation and to put forth maximum efforts for the success of the business of the Corporation.This Plan was originally adopted September20, 1993, subsequently amended to increase the number of shares available under this Plan, and is now being restated, in its entirety, to incorporate various changes. It is intended that options granted by the Committee pursuant to Section 5(a) of this Plan shall constitute "incentive stock options" ("Incentive Stock options") within the meaning of Section 422 of the Code, and options granted by the Committee pursuant to Section 6(b) of this Plan shall constitute "non-qualified stock options" ("Non-qualified Stock Options"). 1.Definitions. As used in this Plan, the following words and phrases shall have the meanings indicated: (a)"Board" means the Board of Directors of the Corporation. (b)"Code" means Internal Revenue Code of 1986, as amended from to time. (c)"Committee" means the Compensation Committee appointed by the Board, if one has been appointed. If no Committee has been appointed, the term "Committee" shall mean the Board. (d)"Common Stock" mean the Corporation's $.01 par value common stock. (e)"Disability" means a Recipient's inability to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment that can be expected to result in death or that has lasted or can be expected to last for a continuous period of not less than 12 months, or such other meaning ascribed in Section 22(e)(3) or any successor provision of the Code. If the Recipient has a disability insurance policy, the term "Disability" shall be as defined therein; provided that said definition is not inconsistent with the meaning ascribed in Section 22(e)(3) or any successor provision of the Code. (f)"Exchange Act" means Securities Exchange Act of 1934, as amended from time to time. 1 (g)"Fair Market Value" per share as of a particular date means the last sale price of the Corporation's Common Stock as reported on a national securities exchange or on the NASDAQ National Market System or, if the quotation for the last sale reported is not available for the Corporation's Common Stock, the average of the closing bid and asked prices of the Corporation's Common Stock as reported by NASDAQ or on the electronic bulletin board or, if none, the National Quotation Bureau, Inc.'s "Pink Sheets" or, if such quotations are unavailable, the value determined by the Committee in accordance with its discretion in making a bona fide, good faith determination of fair market value. Fair Market Value shall be determined without regard to any restriction other than a restriction which, by its terms, never will lapse. (h)"Option" means either an Incentive Stock Option or a Non-qualified Stock Option, or either or both of them. (i)"Option Price" means the purchase price of the shares of Common Stock covered by an Option determined in accordance with Section 6(c) hereunder. (j)"Parent" means any corporation which is a "parent corporation" as defined in Section 424(e) of the Code, with respect to the Corporation. (k)"Plan" means this Restated 1993 Stock Option Plan. (1)"Recipient" means any person granted an Option hereunder. (m)"Securities Act" means the Securities Act of 1933, as amended from time to time. (n)"Subsidiary" means any corporation which is a "subsidiary corporation" as defined in Section 424(f) of the Code, with respect to the Corporation. 2.Administration. (a)The Plan shall be administered by the Committee. The Committee shall have the authority in its discretion, subject to and not inconsistent with the express provisions of this Plan, to administer this Plan and to exercise all the powers and authorities either specifically conferred under this Plan or necessary or advisable in the administration of this Plan, including the authority to grant Options; to determine which Options shall be Incentive Stock Options and which shall be Non-qualified Stock Options; to determine the vesting schedules and other restrictions, if any, relating to Options; to determine the Option Price; to determine the persons to whom, and the time or times at which, Options shall be granted; to determine the number of shares to be covered by each Option; to determine Fair Market Value per share; to interpret this Plan; to prescribe, amend and rescind rules and regulations relating to this Plan; to determine the terms and provisions of the Option agreements (which need not be identical) entered into in connection with Options granted under this Plan; and to make all other determinations deemed necessary or advisable for the administration of this Plan. The Committee may delegate to one or more of its members or to one or more agents such administrative duties as it may deem advisable, and the Committee or any person to whom it has delegated duties as aforesaid may employ one or more persons to render advice with respect to any responsibility the Committee or such person may have under this Plan. 2 (b)Options granted under this Plan shall be evidenced by duly adopted resolutions of the Committee included in the minutes of the meeting at which they are adopted or in a unanimous written consent. (c)With respect to persons subject to Section 16 of the Exchange Act, transactions under this Plan are intended to comply with all applicable conditions of Rule 16b-3 or any successor regulation under the Exchange Act. To the extent any provision of this Plan or action by the Committee fails to so comply, it shall be deemed null and void, to the extent permitted by law and deemed advisable by the Committee.
